Citation Nr: 1545025	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive disorder, not otherwise specified (NOS), to include as secondary to the service-connected status post lumbar laminectomy.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from February 1964 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board observes that following the June 2010 statement of the case that addressed both issues listed on the first page, the Veteran submitted his substantive appeal in August 2010 indicating that he only wished to appeal the denial of a TDIU.  However, the RO erroneously continued to adjudicate service connection for depressive disorder, NOS in a January 2014 supplemental statement of the case.  In a March 2014 statement, the Veteran presented argument with regards to this issue.  Consequently, as the RO's actions led the Veteran to conclude that the issue of service connection for depressive disorder, NOS was on appeal as evidenced by the Veteran's March 2014 statement, the Board concludes that this issue is properly before it.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran was afforded a psychiatric VA examination in April 2009.  The examiner opined that the Veteran's psychiatric disorder was not caused by or a result of the service-connected lumbar spine disability.  However, the examiner also opined that the presence of associated disability "may exacerbate a mental disorder."  The opinion alludes to aggravation, but does not fully address whether the Veteran's lumbar spine disability aggravates (permanently worsens beyond normal progression) the diagnosed psychiatric disorder.  Therefore, an addendum opinion is necessary.  

The Veteran was afforded VA examinations for his service-connected lumbar and cervical spine disabilities in February 2015.  The examiner opined that the Veteran's disabilities impacted his ability to work and provided examples describing the impact of the Veteran's back and neck disabilities; for example on chores, shopping, exercise and traveling.   

In adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Todd v. McDonald, 27 Vet. App. 79 (2014).  There is some confusion in this case as to the Veteran's level of education.  On a 1998 application for TDIU, he reported an 8th grade education.  In 2008, he reported a high school education.  He reportedly has not worked since leaving service in 1984.  On remand, the Veteran's level of education should be confirmed.  

In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed based on an individualized assessment of the Veteran to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to confirm the Veteran's level of education.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the San Juan VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an addendum medical opinion from the April 2009 VA psychiatric examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that depressive disorder, NOS is aggravated (permanently worsened beyond normal progression) by the service-connected status post lumbar laminectomy [If depressive disorder, NOS is found to have been aggravated by the service-connected status post lumbar laminectomy, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disabilities on his ability to obtain and retain employment.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Ensure that the opinion reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



